Name: 2009/519/EC: Commission Decision of 2Ã July 2009 amending Decision 2007/679/EC fixing the net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 (notified under document number C(2009) 5027)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  agricultural policy;  regions and regional policy
 Date Published: 2009-07-03

 3.7.2009 EN Official Journal of the European Union L 173/13 COMMISSION DECISION of 2 July 2009 amending Decision 2007/679/EC fixing the net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 (notified under document number C(2009) 5027) (Only the English text is authentic) (2009/519/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Commission Decision 2007/679/EC (2) fixes the net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 on the basis of annual rates of voluntary modulation applicable at regional level and by year. (2) Article 1(5) of Regulation (EC) No 378/2007 provides that the rates fixed in Article 7 of Council Regulation (EC) No 73/2009 (3), reduced by 5 percentage points, shall be deducted from the rate of voluntary modulation applied by the Member States. Consequently, the net amounts resulting from voluntary modulation should be reduced. (3) Decision 2007/679/EC should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/679/EC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from the 2010 financial year. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 2 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 280, 24.10.2007, p. 25. (3) OJ L 30, 31.1.2009, p. 16. ANNEX ANNEX Net amounts resulting from the application of voluntary modulation in the United Kingdom (EUR million) 2009 2010 2011 2012 397,0 374,9 347,3 313,9